Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 12/30/2021 have been examined.  Claims 1-2 have been amended.  Claims 3-21 have been added.  Claims 1-21 are pending.

Response to Arguments/Amendments

The applicant has argued that amendments are fully responsive regarding the  rejections to claims 1-2 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph.  However, the amendments have not addressed the problem of “[t]he method” in line 1 for claim 1 and “[t]he system” in line 1 for claim 2.  Hence, the rejections maintained.  

Regarding the prior art rejections, the applicant argues there is no indication in Kim that the hearing aid has a varying or incompletely known performance profile. Kim discloses the audio signal is in consideration of a user profiles (para. 153, lines 3-).  The electronic device may determine whether the audio input to the microphone is a particular user’s voice based on audio information specified in the user’s profiles, where multiple users would use the device (para. 97, lines 9-12 and para 5, lines 5-7).  It means the hearing aid ha different performance profiles based on the different users.  Hence, the hearing aid has a varying performance profile. 

In addition, the applicant argues does not teach anything about manufactured properties of acoustic or any other transducers, nor about uncertainty over or variances in such properties.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “manufactured properties of acoustic”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant argues that Kim does not disclose or teach frequency modulation of the audio signal.  However, the examiner respectfully disagrees.  As explained in the previous Office action, Kim disclose that “the electronic device 101 may be connected to , through the communication interface, …communication scheme may be a communication scheme using … Frequency Modulation (FM) communication ..” (para. 133).  The input to the electronic device (hearing aid) is an audio signal.  The audio signal is converted and modulated to an electrical signal and then communicated to the receiver.  Hence, it is a frequency modulated audio-frequency electrical signal as recited in the claims 1-2.  

Furthermore, the applicant argues that Kim and Hemmert both refer to hearing aids, that commonality alone does not motivate a combination of the references.  However, the examiner respectfully disagrees.  As pointed in the previous Office action, Hemmert provides a motivation for the combination.   The motivation is 

Hence, claims 1 and 2 are rejected based on the reasons explained above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “[t]he method” in line 1. It lacks sufficient antecedent basis. Claim 2 has a similar problem for “[t]he system] in line 1.  Claim 3 has a similar problem for “[t]he method in line 1.  

Claim Rejections - 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPub: 2016/0183009, hereinafter referred to as Kim) in view of Hemmert (USPub: 2006/0149530, hereinafter referred to as Hemmert). 

Regarding claim 1, Kim discloses 
the method of sending a varying control or stimulus signal to an acoustic transducer component having a varying or incompletely known performance profile (para. 153, lines 3-7, wherein the hearing aid unit is an acoustic transducer component), wherein a frequency modulated audio-frequency electrical signal is provided to the transducer component as the varying control or stimulus signal over a frequency range (para. 133, lines 1-12, wherein the audio signal is frequency modulated following the communication scheme (i.e., frequency range)). 
Although Kim discloses everything as applied above, Kim does not explicitly disclose  a frequency range having bounds below and above the transducer's expected resonant frequency. However, this concept is well known in the art as disclosed by Hemmert. In the same field of endeavor, Hemmert discloses 
a frequency range having bounds below and above an expected resonant frequency of the acoustic transducer component  (para. 40, lines 10-13, wherein the signal has the frequency range around the resonant frequency for the hearing aids).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 2, Kim discloses
the system of an electrical circuit sending signals to an acoustic transducer, comprising sending a varying control or stimulus signal to the acoustic transducer having a varying or incompletely known performance profile (FIG. 3 and para. 153, lines 3-7, wherein the hearing aid unit is an acoustic transducer component), wherein a frequency modulated audio-frequency electrical signal is provided to the acoustic transducer as the varying control or stimulus signal over a frequency range  (para. 132, lines 1-12, wherein the audio signal is frequency modulated following the communication scheme (i.e., frequency range)).
Although Kim discloses everything as applied above, Kim does not explicitly disclose  a frequency range having bounds below and above the transducer's expected resonant frequency. However, this concept is well known in the art as disclosed by Hemmert. In the same field of endeavor, Hemmert discloses 
a frequency range having bounds below and above the transducer's expected resonant frequency (para. 40, lines 10-13, wherein the signal has the frequency range around the resonant frequency for the hearing aids).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 4, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said at least one appliance component is an appliance effector component (Kim’s element 1211 in FIG. 12, wherein it provides signals to drive the speaker).


Regarding claim 6, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
where said at least one appliance component is a manufactured device having a performance profile specified to have said range rather than a unique point value. (Kim’s para. 106, lines 3-4, wherein the manufactured device has set to filter a range of audio frequencies).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 7, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
where said at least one appliance component is a manufactured device having a performance profile observed to have said range rather than a unique point value (Kim’s para. 106, lines 3-4, wherein the manufactured device 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 8, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said performance profile is a resonant frequency of said at least one appliance component (Hemmert’s para. 40, lines 10-13, wherein the signal has the frequency range around the resonant frequency for the hearing aids).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 9, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said resonant frequency is a known resonant frequency of said at least one appliance component (Hemmert’s para. 40, lines 5-7).


Regarding claim 10, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said resonant frequency is an expected resonant frequency of said at least one appliance component  (Hemmert’s para. 40, lines 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 13, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said performance profile is a frequency-dependent performance of said at least one appliance component (Kim’s para. 70, lines 1-5,  wherein a frequency filter is used  for transmitting/receiving.  It means the performance is frequency dependent).  


Regarding claim 14, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said at least one appliance component is an electronic acoustic annunciator (Kim’s para. 39, wherein the display is an annunciator).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 15, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said varying control or stimulus signal sent to said at least one appliance component is frequency-modulated through a frequency range selected to span a plurality of frequencies from above to below said resonant frequency of said at least one appliance component (Kim’s para. 133, lines 1-12 and Hemmert’s para. 40, lines 10-13, wherein the audio signal is frequency 

It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 16, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said signal is varied below and above said resonant frequency of said at least one appliance component (Hemmert’s para. 40, lines 10-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 17, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said range is an expected range of variation of said performance profile of said at least one appliance component  (Hemmert’s para. 40, lines 10-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 18, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said range is a measured range of variation of said performance profile of said at least one appliance component (Hemmert’s para. 40, lines 10-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).
enable an improved dynamic range compression” (para. 10).

Regarding claim 19, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said range is a design range of variation of said performance profile of said at least one appliance component (Hemmert’s para. 40, lines 10-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 20, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said signal comprises a control or stimulus variable provided to said at least one appliance component selected to span an expected, measured, or design range of variation of said at least one appliance component (Kim’s para. 133, lines 1-12 and Hemmert’s para. 40, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Regarding claim 21, Kim and Hemmert disclose everything as applied above.  Kim and Hemmert further disclose 
wherein said signal comprises a plurality of control or stimulus variables provided to said at least one appliance component, wherein each of the plurality of said variables is selected to span an expected, measured, or design range of variation of said at least one appliance component (Kim’s para. 133, lines 1-12 and Hemmert’s para. 40, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Hemmert’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “providing a circuit arrangement and a signal processing device which enable an improved dynamic range compression” (para. 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sayavong et al. (USPub: 2016/0335865, hereinafter referred to as Sayavong) in view of Seymour et al. (USPub: 2017/0013384, hereinafter referred to as Seymour). 

Regarding claim 3, Sayavong discloses 
the method of adapting an electronic appliance for design or manufacturing variation, said electronic appliance having at least one appliance component, said at least one appliance component having an expected-varying performance profile  (para. 93, lines 1-9 and para. 7, lines 17-19,  wherein selecting one the profiles meanings the expected-varying profile), wherein a control or stimulus signal is sent to said at least one appliance component, the method comprising varying said signal sent to said at least one appliance component over a range, said range being a range of variation of said performance profile of said at least one appliance component (para. 68, lines 11-15 and para. 93, lines 3-9, wherein the received signals are within a range),  to create a uniform experience across a plurality of appliance product instances of said electronic appliance (para. 244, lines 2-11, wherein different sensors would all raise an alarm if there were no matches.  It means a uniform experience across a plurality of appliance product instances of said electronic appliance). 
Although Sayavong discloses everything as applied above, Sayavong does not explicitly disclose  said signal being varied to span said range of variation of said performance profile of said at least one appliance component. However, this concept is well known in the art as disclosed by Seymour. In the same field of endeavor, Seymour discloses 
said signal being varied to span said range of variation of said performance profile of said at least one appliance component (para. 8, lines 18-20, wherein the control signal spans the range of variation of the performance profile).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include  Seymour’s method into Sayavong’s invention. One of ordinary skill in the art would have been motivated of “the remote control signal may be transmitted without distortion” (para. 8, lines 20-21). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hemmert as applied to claim 1 above, and further in view of Bernstein et al. (USPat: 8,417,503 B2, hereinafter referred to as Bernstein).

Regarding claim 5, Kim and Hemmert disclose everything as applied above. Kim and Hemmert do not explicitly disclose wherein said performance profile has said range due to variations in component manufacturing of said at least one appliance component. However, this concept is well known in the art as disclosed by Bernstein. In the same field of endeavor, Bernstein discloses
wherein said performance profile has said range due to variations in component manufacturing of said at least one appliance component (col. 2, lines 6-9 and col 3, lines 48-51, wherein a  device is made of components and the performance depends on the variance in a given parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bernstein’s method into Kim and Hemmert’s invention. One of ordinary skill in the art would have been motivated to “an improved system of maintaining the target performance of the model through the development of the process used to fabricate the device” (col. 1, lines 8-10).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hemmert as applied to claim 1 above, and further in view of Benzoni et al. (USPat: 8,346,097, hereinafter referred to as Benzoni). 

Regarding claim 11, Kim and Hemmert disclose everything as applied above. Kim and Hemmert do not explicitly disclose wherein said performance profile is a voltage-dependent performance of said at least one appliance component. However, this concept is well known in the art as disclosed by Benzoni. In the same field of endeavor, Benzoni discloses 
wherein said performance profile is a voltage-dependent performance of said at least one appliance component (col. 11, lines 46-49 and col. 12, lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Benzoni’s method into Kim and Hemmert’s invention. One of ordinary skill in the art would have been motivated “to provide a light source for use in a passive optical network (i) that reduces the likelihood or severity of interference between simultaneously transmitted upstream optical signals” (col. 4, lines 23-26).

Regarding claim 12, Kim and Hemmert disclose everything as applied above. Kim and Hemmert do not explicitly disclose wherein said performance profile is a voltage-dependent performance of said at least one appliance component. However, this concept is well known in the art as disclosed by Benzoni. In the same field of endeavor, Benzoni discloses 
wherein said performance profile is a current-dependent performance of said at least one appliance component (col. 11, line 67 to col. 12, line 1 and col. 12, lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Benzoni’s method into Kim and Hemmert’s invention. One of ordinary skill in the art would have been motivated “to provide a light source for use in a passive optical network (i) that reduces the likelihood or severity of interference between simultaneously transmitted upstream optical signals” (col. 4, lines 23-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419